Citation Nr: 1010247	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for denervated abdominal wall muscles with 
eventration/hernia and skin numbness due to treatment at a 
Department of Veterans Affairs medical center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is a physician, served in the United States 
Public Health Service from July 1963 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At that time, the RO denied entitlement 
to compensation under the provision of 38 U.S.C.A. § 1151 for 
neurogenic bowel and bladder; skin numbness of the sacral, 
anal and perianal regions; progressive neuralgia with pain in 
the right groin and right lower extremity with atrophy of the 
right hip and thigh muscles; and denervated abdominal wall 
muscles with hernia and skin numbness.  The Veteran filed a 
timely notice of disagreement as to all four claims.  

In an April 2006 rating decision, the RO granted the claims 
for compensation under 38 U.S.C.A. § 1151 for a neurogenic 
bladder and a neurogenic bowel with numbness in the 
sacral/perianal regions, both effective from May 11, 2004.  
The April 2006 statement of the case addressed the Veteran's 
remaining two claims, regarding his abdominal chest wall and 
right lower extremity.  In his July 2006 substantive appeal, 
the Veteran specifically indicated that he was only appealing 
the matter of his claim regarding denervated abdominal wall 
muscles with resulting "eventration."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a March 2010 signed statement, the Veteran indicated that 
he wanted to appear at a hearing before a Veterans Law Judge 
at the RO.  As such, the case must be remanded in order to 
schedule the Veteran for a hearing.  38 C.F.R. § 20.700(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




